*466In re Concentra Integrated Services; Focns Healthcare Management Inc.; — Defendants); Applying For Supervisory and/or Remedial Writs Office of Workers’ Comp. Dist. 02, No. 07-00250; to the Court of Appeal, Third Circuit, No. CW 08-8.
Granted. For the reasons assigned in Broussard Physical Therapy v. Family Dollar Stores, 08-1013 (La.12/2/08), — So.3d-, 2008 WL 5146651, the decision of the court of appeal is reversed, the third-party demand is dismissed, and the case is remanded to the workers’ compensation judge, OWCA District 2, for further proceedings.